                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JIMMIE LOUGH,

                Plaintiff,

        v.                                               Case No. 18-cv-1384-JPG-DGW

 RITA JUANITA MOCK-PIKE,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court for case management purposes. In an order dated

September 28, 2018 (Doc. 15), the Court dismissed plaintiff Jimmie Lough’s Third Amended

Complaint without prejudice for failure to state a claim, but it allowed him a chance to amend his

pleading by October 19, 2018. The Court further warned Lough that if he failed to file an

amended pleading in a timely manner, the Court would dismiss this case without prejudice for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b) and would enter judgment

accordingly.

       Lough has not filed an amended pleading as allowed by the Court. Further, he failed to

appear at an October 9, 2018, scheduling conference before Magistrate Judge Donald G.

Wilkerson (Doc. 16). Therefore, as it warned it would do in its September 28, 2018, order, the

Court finds Lough has failed to prosecute this case, DISMISSES this case without prejudice

and DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: October 23, 2018

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
